DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of collecting trading information associated with a cryptocurrency for each cryptocurrency exchange with respect to a plurality of cryptocurrency exchanges; determining a market price of the cryptocurrency in a cryptocurrency market comprising the plurality of cryptocurrency exchanges, based on the trading information; determining whether a trading price of the cryptocurrency is out of a predetermined range of the market price by comparing the trading price of the cryptocurrency on a first cryptocurrency exchange of the plurality of cryptocurrency exchanges with the market price; and halting trading of the cryptocurrency by triggering a circuit breaker corresponding to the cryptocurrency based on the trading price being out of the predetermined range of the market price, wherein the circuit breaker is triggered based on the trading price for a first time duration being out of the predetermined range of the market price determined for a second time duration that is previous to the first time duration, wherein the cryptocurrency on the first cryptocurrency exchange is traded through a plurality of market cryptocurrencies, and  wherein the trading information comprises a single market cryptocurrency among the plurality of market cryptocurrencies that is paired with the cryptocurrency.  In other words, the claim describes a process for collecting trading information, determining market information from the trading information, comparing the information, and triggering an event caused by comparison of the trade and market data.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “a computer system,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor and quantum processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The analysis above applies to all statutory categories of the invention including claims 14 and 15. 
Claim 2 recites the cryptocurrency trading management method of claim 1, wherein the determining the market price comprises determining the market price based on price information of the cryptocurrency on the plurality of cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites the cryptocurrency trading management method of claim 1, wherein the determining the market price comprises: selecting one or more cryptocurrency exchanges from the plurality of cryptocurrency exchanges; and determining the market price based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites the cryptocurrency trading management method of claim 1, wherein the determining the market price comprises: 30determining an exchange confidence score based on the trading information for each cryptocurrency exchange; selecting one or more cryptocurrency exchanges from the plurality of cryptocurrency exchanges based on the exchange confidence score; and determining the market price based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites the cryptocurrency trading management method of claim 4, wherein the determining the exchange confidence score comprises determining the exchange confidence score based on at least two factors among a number of users of each cryptocurrency exchange, a rate of a volume of the cryptocurrency on the first cryptocurrency exchange divided by an entire cryptocurrency volume of the cryptocurrency in the cryptocurrency market, a number of hacking occurrences, a number of failure occurrences, a license acquisition status, and a cryptocurrency trading service providing period of each cryptocurrency exchange.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the cryptocurrency trading management method of claim 4, wherein the selecting the one or more cryptocurrency exchanges comprises selecting the one or more cryptocurrency exchanges having a highest confidence score or selecting the one or more cryptocurrency exchanges having the exchange confidence score that is greater than or equal to a predetermined score.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites the cryptocurrency trading management method of claim 3, wherein the determining the market price comprises determining an average price, a minimum price, and a maximum price of the cryptocurrency in the cryptocurrency market based on the price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites the cryptocurrency trading management method of claim 8, wherein the determining the market price comprises determining the market price at regular time intervals, and the triggering the circuit breaker comprises triggering the circuit breaker based on the trading price for a first time duration being out of the predetermined range of the market price determined for a second time duration that is previous to the first time duration.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra
Claim 10 recites, the cryptocurrency trading management method of claim 8, wherein the triggering the circuit breaker comprises sequentially triggering a plurality of circuit breaker modes having different triggering criterion based on a number of times that the trading price is out of the predetermined range of the market price being greater than a predetermined number of times.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites, the cryptocurrency trading management method of claim 8, wherein the triggering the circuit breaker comprises: selecting a circuit breaker mode from a plurality of circuit breaker modes having different triggering criterion, based on a difference between the trading price of the cryptocurrency on the first cryptocurrency exchange and the market price; and triggering the circuit breaker based on the selected circuit breaker mode.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites, the cryptocurrency trading management method of claim 1, wherein the cryptocurrency trading management method is executed by the computer system associated with the first cryptocurrency exchange, and the collecting the trading information comprises collecting the trading information with respect to the plurality of cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites, the computer system of claim 15, wherein the at least one processor is further configured to execute the computer-readable instructions to: determine an exchange confidence score based on the trading information for each cryptocurrency exchange, select one or more cryptocurrency exchanges from the plurality of cryptocurrency exchanges based on the exchange confidence score, and determine the market price based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites, the computer system of claim 15, wherein the at least one processor is further configured to execute the computer-readable instructions to: select one or more cryptocurrency exchanges from among the plurality of cryptocurrency exchanges; and determine the market price based on at least one of an average price, a minimum price, and a maximum price of the cryptocurrency in the cryptocurrency market, based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 19 recites, the computer system of claim 18, wherein the at least one processor is further configured to execute the computer-readable instructions to sequentially trigger a plurality of circuit breaker modes having different triggering criterion, based on a number of times that the trading price is out of the predetermined range of the market price being greater than a predetermined number of times.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 20 recites, the computer system of claim 18, wherein the at least one processor is further configured to execute the computer-readable instructions to: select a single circuit breaker mode from among a plurality of circuit breaker modes having different triggering criterion, based on a difference between the trading price of the cryptocurrency on the first cryptocurrency exchange and the market price, and trigger the circuit breaker based on the selected circuit breaker mode.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims integrate the alleged abstract idea into a practical application.  Examiner disagrees. Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  More specifically, the claims are limited to a business solution to a technical problem, not a technical solution to a technical problem. 
Lastly, the claims do not provide an inventive concept.  As discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  Even when viewed as whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691